McMILLIAN, Circuit Judge.
Stanley D. Jolly appeals from a final judgment entered in the District Court for the Eastern District of Missouri. For reversal Jolly argues that the district court erred in holding that the date of onset of his disability for purposes of determining social security disability benefits was January 26, 1982, rather than June 15, 1978, as found by the administrative law judge (ALJ). For the reasons discussed below, we reverse the judgment of the district court and order the Secretary to award benefits retroactive to June 15, 1978.
Jolly first applied for social security disability benefits and supplemental security income (SSI) benefits on September 11, 1979. The Secretary in a final decision denied Jolly’s application for benefits on March 4,1981. The district court on appeal reversed the Secretary’s decision and remanded the case for further proceedings. The district court found that the Secretary’s resort to the Medical-Vocational Guidelines to direct a finding of no disability was inappropriate in light of Jolly’s nonexertional impairments of dizziness, loss of hearing and alcoholism. On remand a qualified vocational expert testified that Jolly’s dizzy spells occurred with sufficient frequency during working hours to prevent him from engaging in substantial gainful activity. Upon hearing this testimony and considering the medical evidence in the record, the ALJ made the following findings:
The medical evidence does not show that the claimant’s conditions are attended by clinical findings that meet or equal in severity the requirements of Appendix 1, Subpart P, Regulations No. 4. However, the Administrative Law Judge finds that the claimant does have a sensorineural hearing loss which results in periodic total loss of hearing and recurring dizziness. The claimant’s testimony and that of the other witnesses as to the frequency of these occurrences was credible, and is supported by medical findings which show a medical condition reasonably expected to produce these symptoms. The vocational expert testified that the frequency of the claimant’s dizzy spells would render him unemployable. There is no evidence that the condition is remediable. The symptoms have persisted since June 15, 1978, the alleged onset date. The claimant’s medically determinable impairments effectively render him incapable of any substantial gainful activity, including his past relevant work. For these reasons, the Administrative Law Judge recommends that the claimant be entitled to a period of disability commencing on June 15, 1978, and to applicable disability insurance benefits. The disability continues through the date of this decision.
On November 30, 1982, the Appeals Council reversed this decision and concluded *474that Jolly was able to perform light and sedentary work. Jolly appealed to the district court, which reinstated the Aid’s award of benefits. The district court stated:
[WJhile the AU in this case found petitioner’s disability to have commenced on June 15, 1978, such conclusion was not determined until after hearing the vocational expert testify on June 23, 1982. The hypothetical question posed to the vocational expert assumed facts in existence on that particular date. [The treating physician’s] critical letter is dated February 26, 1982.
Accordingly, we have concluded that there is not substantial evidence to support the Secretary’s findings that disability commenced on June 15, 1978. Rather, we find that substantial evidence dictates that the onset of claimant’s disability be established at January, 1982, and that he be paid disability benefits therefrom. 42 U.S.C. § 405(g).
Jolly v. Heckler, 578 F.Supp. 175, 178 (E.D.Mo.1984). The January 26, 1982 letter referred to in the district court’s opinion stated that Jolly’s increasing hearing loss and occasional vertigo were symptomatic of cochlear inner ear disease on a vascular basis.
The sole issue on appeal involves the date of onset of Jolly’s disability.
On appellate review of a decision regarding disability benefits, our duty is to determine whether the decision is supported by substantial evidence in the record as a whole. Substantial evidence, in turn, means more than a scintilla of evidence; it means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.
McMillian v. Schweiker, 697 F.2d 215, 220 (8th Cir.1983) (citations omitted). See 42 U.S.C. § 405(g). After thoroughly reviewing the medical record and testimony adduced at the hearing, we conclude that the AU’s finding that Jolly’s disability commenced on June 15,1978, was supported by substantial evidence. Jolly testified that he began experiencing dizziness and ringing in his ears sometime in 1976. These symptoms worsened until Jolly was forced to quit his job at a saw mill in June 1978. Jolly’s condition was exacerbated by his alcoholism. He admitted himself to a Veterans’ Administration hospital in July 1978 for treatment, and was in and out of the hospital until early August 1979. Auditory testing revealed a hearing loss in both ears. Subsequent tests revealed a degeneration of Jolly’s hearing. While Jolly’s illness was initially diagnosed as Meniere’s disease, his treating physician became convinced that Jolly was suffering from a sensorineural'hearing loss of cochlear etiology which was aggravated by alcohol addiction. According to Jolly’s physician, the long term consequences of Jolly’s illness were progression to near deafness and increasing frequency and severity of vertigo. The record supports this diagnosis. Therefore, the AU’s finding that Jolly’s disability commenced on June 15, 1978, was supported by substantial evidence in the record as a whole.
Accordingly, we reverse the judgment of the district court and order the Secretary to award benefits retroactive to June 15, 1978.